UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7079


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID AMEZQUITA-FRANCO,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:12-cr-00052-HEH-DJN-1; 3:16-cv-
00526-HEH)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Amezquita-Franco, Appellant Pro Se. Stephen David Schiller, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Amezquita-Franco seeks to appeal the district court’s August 2016 order

dismissing as successive and unauthorized his 28 U.S.C. § 2255 (2012) motion. We

dismiss the appeal for lack of jurisdiction. Amezquita-Franco filed his notice of appeal

well beyond the 60-day appeal period, Fed. R. App. P. 4(a)(1)(B), and the appeal itself is

duplicative of a prior appeal of the same order, United States v. Amezquita-Franco, 675

F. App’x 335 (4th Cir. 2017) (No. 16-7111) (denying certificate of appealability and

dismissing appeal). Therefore, we dismiss the appeal as untimely and duplicative. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            DISMISSED




                                            2